DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Mickelsen, Reg. No. 50,957 on August 10, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 21, line 1, “The satellite communication of claim 20” has been replaced with – The satellite communication system of claim 19 –.
Allowable Subject Matter
Claims 1, 4-19, and 21 are allowed. Specifically, the independent claims 1, 12, and 19 are allowed over the prior arts. The dependent claims 4-11 are allowed due to their dependencies to the said independent claim 1. The dependent claims 13-18 are allowed due to their dependencies to the said independent claim 12. The dependent claim 21 is allowed due to its dependency to the said independent claim 19.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a device, wherein the four branches include a first and a second branch coupling the antenna port to Tx V-Pol port in combination with the other limitations of the claim.
Regarding claim 12, the prior arts fail to teach or reasonably suggest an apparatus,
comprising a second Tx portion, and the second Tx portion including a Tx vertical polarization (V-Pol) magic tee and a pair of Tx V-Pol waveguide H-bends that is coupled to a Tx V-Pol port, wherein: the Tx V-Pol port is implemented in a first section of the apparatus, in combination with the other limitations of the claim.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 19 is allowed under the same rationale as claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844